IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LEWIS CAMPBELL, III,                      : No. 267 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
CALIFORNIA UNIVERSITY OF                  :
PENNSYLVANIA AND DR. KAREN                :
HJERPE,                                   :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.